Per Curiam:
The court’s affirmance of the defendant’s fourth point, which reads as follows: “The mere entry of a judgment by an attorney at law, without more, imposes on him no liability to notify his client, or revive the judgment when the lien is about to expire,” — was undoubtedly proper. In such case, an attorney is employed for a special purpose, the confession of the judgment, and when that is done his duty ends. Non constat that the client desires him to take charge of the judgment after its entry, for the additional responsibility necessarily involves additional fees which the owner of the judgment may not be willing to pay. As well might prothonotaries who have, under the act of assembly, the same power to confess judgments on judgment bills as have attorneys at law, be charged with their subsequent care and revival.
The judgment is affirmed.